DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 25, 27 and 29-33 responded on January 07, 2022 are pending,  claims 25 and 31-33 are amended.
Response to Arguments
Applicant’s arguments, see pg. 5-6, filed January 07, 2022, with respect to the rejection(s) of claim(s) 25 and 31-33 under 35 U.S.C. § 112(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments with respect to claim(s) 25 and 31-33 under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any additional reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 25, 27 and 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Nandagopalan et al. (US 2007/0242621 A1, hereinafter "Nan") in view of Seok  (US 2016/0081010 A1, hereinafter "Seok") and Oteri et al. (US 2016/0227489 A1, hereinafter "Oteri" ).
Regarding claim 25, Nan discloses a base station (Nan, Fig. 20 System 2000 (i.e. base station apparatus)) apparatus comprising: a carrier sense unit (Nan, [0114], Fig. 20 communication component 2022 (i.e. carrier sense unit)) that performs carrier sense for checking a situation of a channel using one threshold selected from a first threshold and a second threshold (Nan, [0114] communication component 2022 can analyze and evaluate node information and compute a transmit power and dynamic carrier-sensing threshold to optimize network throughput; [0044] a predetermined threshold (i.e. a first threshold) ;[0045] Dynamic carrier/energy sensing threshold (i.e. a second threshold)), and 
a transmission unit (Nan, Fig. 20 transmitter 2020 (i.e. transmission unit)) that transmits a transmit signal based on the carrier sense (Nan, [0114-0115] transmit a signal based on the information being analyzed, evaluated and calculated by a carrier sensing communication component). 
Nan discloses the system can dynamically determine an appropriate carrier sensing threshold as a function of the transmit power but does not explicitly disclose wherein the first threshold is a value that is calculated based on a frequency bandwidth of the channel regardless of a maximum transmit power. 
(Seok, [0288] when the primary channel bandwidth is doubled and CCA is performed, the CCA threshold can be increased by 3 dBm), and 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified carrier sensing threshold disclosed by Nan and Dynamic CCA control disclosed by Seok to make this modification in order to improve media streaming throughput ([0114], Seok).
 Nan in view of Seok does not explicitly disclose the second threshold is a value that is calculated based on a transmission frame type of the transmit signal or a frequency of the channel, wherein the transmission frame type includes a frame type that includes data and a frame type that includes no data, and wherein in the calculation of the second threshold is calculated based on the transmission frame type includes a case wheredoes not result.
Oteri from the same field of endeavor discloses the second threshold is a value that is calculated based on a transmission frame type or a frequency of the channel (Not given patentable weight due to non-selected option) the transmission frame type includes a frame type that includes data and a frame type that includes no data (Oteri, Fig. 6 [0133] note that in this example the CCA and TPC parameters may be based on whether the frame type is a control frame (i.e. no data) or data frame), and 
wherein in the calculation of the second threshold is calculated based on the transmission frame type includes a case wheredoes not result (Oteri, [0133-0134] APCCA thresholds 608b. and 608d may be set for data frames, and APCCA thresholds 609b and 609d for control frames APCCA thresholds 608b. and 608d may be set for data frames, and APCCA thresholds 609b and 609d for control frames, TPC and CCA may be independent processes. CCA adaptation may be applied with explicit TPC The TPC level for a particular STA ).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of C’s system for rebinding process into Nan’s carrier sensing process as modified by Seok with a motivation to make this modification in order to improve wireless link quality, reducing energy consumption (Oteri, [0003]).	
	Regarding claim 27, Nan in view of Seok discloses the base station apparatus according to claim 25, Seok further discloses wherein the first threshold is larger than the second threshold (Seok, [0279-0280] The primary channel may have a the largest common operating bandwidth (i.e. the first threshold) supported by all STAs, therefore the first threshold is larger than the second threshold). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified carrier sensing threshold disclosed by Nan and Dynamic CCA control disclosed by Seok to make this modification in order to improve media streaming throughput ([0114], Seok).
Regarding claim 29, Nan in view of Seok discloses the base station apparatus according to claim 25, Seok further discloses wherein the second threshold is a value that is calculated based on the frequency bandwidth of the channel (Seok, [0280] the CCA scheme proposed by the present invention can be applied to a case in which the minimum primary channel bandwidth is 1 (i.e. W=l)). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified carrier sensing threshold disclosed by Nan and Dynamic CCA control disclosed by Seok to make this modification in order to improve media streaming throughput ([0114], Seok).
Regarding claim 30, Nan in view of Seok discloses the base station apparatus according to claim 25, Seok further discloses wherein the carrier sense unit performs carrier sense using the first threshold in a case where the transmission unit transmits a transmit signal using a first communication scheme, and that performs carrier sense using the second threshold in a case where the transmission unit transmits a transmit signal using a second communication scheme (Seok, [0279] a dynamic CCA scheme for maximizing efficiency of use of a wireless medium in CSMA/CA fundamentally employed by a wire Less LAN system). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified carrier sensing threshold disclosed by Nan and Dynamic CCA control disclosed by Seok to make this modification in order to improve media streaming throughput ([0114], Seok).
Regarding claim 32, Nan discloses a terminal apparatus (Nan, Fig. 20 Terminals 2004) that performs carrier sense for checking a situation of a channel using one threshold selected from a first threshold and a second threshold (Nan, [0114] communication component 2022 can analyze and evaluate node information and compute a transmit power and dynamic carrier-sensing threshold to optimize network throughput; [0044] a predetermined threshold (i.e. a first threshold) ;[0045] Dynamic carrier/energy sensing threshold (i.e. a second threshold)). 
Nan discloses the system can dynamically determine an appropriate carrier sensing threshold as a function of the transmit power but does not explicitly disclose wherein the first threshold is a value that is calculated based on a frequency bandwidth of the channel regardless of a maximum transmit power. 
Seok discloses wherein the first threshold is a value that is calculated based on a frequency bandwidth of the channel regardless of a maximum transmit power (Seok, [0288] when the primary channel bandwidth is doubled and CCA is performed, the CCA threshold can be increased by 3 dBm), 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified carrier sensing threshold disclosed by Nan and Dynamic CCA control disclosed by Seok to make this modification in order to improve media streaming throughput ([0114], Seok).
Nan in view of Seok does not explicitly disclose the second threshold is a value that is calculated based on a transmission frame type of the transmit signal or a frequency of the channel, wherein the transmission frame type includes a frame type that includes data and a frame type that includes no data, and wherein in the calculation of the second threshold is calculated based on the transmission frame type includes a case wheredoes not result.
Oteri from the same field of endeavor discloses the second threshold is a value that is calculated based on a transmission frame type or a frequency of the channel (Not (Oteri, Fig. 6 [0133] note that in this example the CCA and TPC parameters may be based on whether the frame type is a control frame (i.e. no data) or data frame), and 
wherein in the calculation of the second threshold is calculated based on the transmission frame type includes a case wheredoes not result (Oteri, [0133-0134] APCCA thresholds 608b. and 608d may be set for data frames, and APCCA thresholds 609b and 609d for control frames APCCA thresholds 608b. and 608d may be set for data frames, and APCCA thresholds 609b and 609d for control frames, TPC and CCA may be independent processes. CCA adaptation may be applied with explicit TPC The TPC level for a particular STA ).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of C’s system for rebinding process into Nan’s carrier sensing process as modified by Seok with a motivation to make this modification in order to improve wireless link quality, reducing energy consumption (Oteri, [0003]).
As per claim 31 and 33, these claims recite a communication method for use in a base station and terminal apparatus that disclose similar steps as recited by the apparatus of Claims 25 and 32, thus are rejected with the same rationale applied against claims 25 and 32.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415